Citation Nr: 1416236	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for Chiari malformation with syringomyelia, residuals of posterior fossa decompression and syringosubarachnoid shunt of the spinal cord.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain any outstanding medical records and to afford the Veteran an updated VA compensation examination to determine the current nature and severity of his service-connected Chiari malformation with syringomyelia.   His most recent VA compensation examination was conducted in December 2010 (with January 2011 addendum) and he has since reported a worsening of disability (see May 2011 notice of disagreement and May 2012 hearing transcript).

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization, all pertinent treatment records not yet obtained, including from VA sources and private sources, to include any records from TRICARE, should be obtained and associated with the claims file.  

2.  Then, schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of his service-connected syringomyelia.  The claims folder should be made available to the examiner for review in conjunction with the examination.   Any necessary tests or studies should be done. 

The examiner is asked to respond to the following:

a.  Describe all current manifestations of the service-connected syringomyelia.

b.   Specifically indicate whether the Veteran's syringomyelia proximately causes or aggravates any disability in the upper and lower extremities, bladder or bowel dysfunction, erectile dysfunction, and/or a respiratory disability.  Reconcile the findings with the Veteran's complaints of numbness in the hands and legs as well as the inability to catch his breath when moving.

c.   Indicate whether the Veteran's syringomyelia is manifested by any other residual symptoms, including but not limited to, headaches, dizziness, fatigability, psychotic manifestations, loss of use or partial loss of use of an extremity, speech disturbances, impairment of vision, disturbances of gait, tremors, or visceral manifestations?  

d.  For any residual disorder associated with the syringomyelia, express an opinion as to the severity and frequency of that disorder.  

In evaluating the associated disorders, the examiner should refer to the appropriate diagnostic codes for each disability.  For example, if HEADACHES are associated with the Veteran's syringomyelia, comment on the presence of any frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability;

If JOINT involvement is associated with the Veteran's syringomyelia, identify the range of motion of the joint(s) affected, as well as the presence of any objective evidence of pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint on repeated use or during flare-ups.  If this is not possible, the examiner should so state.

If NEUROLOGIC involvement is associated with the Veteran's syringomyelia, indicate each nerve that is affected and state whether the involvement is unilateral or bilateral and whether there is complete or incomplete paralysis.  The degree of paralysis must then be rated as mild, moderate or severe.

If RESPIRATORY involvement is associated with the Veteran's syringomyelia, report the Veteran's FEV-I and FEV-1/FVC.  It should also be indicated whether the Veteran required at least monthly visits to a physician for required care of exacerbations; and whether intermittent (at least three time per year) of courses of systemic (oral or parenteral) corticosteroids are required.

If impairment in MENTAL FUNCTIONING is associated with the Veteran's syringomyelia, specifically address the degree of social and occupational impairment caused by the Veteran's PTSD.  A current Global Assessment of Functioning (GAF) scale score should be provided. 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Thereafter, readjudicate the increased rating claim, and specifically consider whether any additional ratings are warranted for any separately ratable manifestations of syringomyelia, to include the lumbar spine disability (see December 2010 VA examination report and January 2011 addendum). 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



